COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                  417 S. State Street
JOSEPH R. SLIGHTS III                                           Dover, Delaware 19901
 VICE CHANCELLOR                                              Telephone: (302) 739-4397
                                                              Facsimile: (302) 739-6179

                        Date Submitted: November 24, 2020
                         Date Decided: December 1, 2020



 Kenneth J. Nachbar, Esquire               Thomas E. Hanson, Jr., Esquire
 Miranda N. Gilbert, Esquire               William J. Burton, Esquire
 Morris, Nichols, Arsht & Tunnell LLP      Barnes & Thornburg LLP
 1201 North Market Street                  1000 North West Street, Suite 1500
 Wilmington, DE 19801                      Wilmington, DE 19801

       Re:    Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
              C.A. No. 2020-0908-JRS

Dear Counsel:

       I have Defendants’ Motion for Reconsideration of Scheduling Order Granting

Expedited Proceedings (D.I. 24) (the “Motion”) and Plaintiffs’ Opposition to the

Motion (D.I. 30). The Motion is denied. “A motion for reargument under Court of

Chancery Rule 59(f) will be denied unless the court has overlooked a controlling

decision or principle of law that would have controlling effect, or the court has

misapprehended the law or the facts so that the outcome of the decision would be
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
December 1, 2020
Page 2



different.”1 Reargument “is only available to re-examine the existing record,”2 not

to consider new evidence, entertain arguments not raised previously or rehash

arguments already made.3 In other words, reargument motions may not be used to

re-litigate matters already fully litigated or to present arguments or evidence that

could have been presented before the court entered the order from which reargument

is sought. 4

         The Motion fails to identify any controlling precedent or principal of law the

Court overlooked in granting expedited scheduling.              Instead, it offers new


1
 Those Certain Underwriters at Lloyd’s, London v. Nat’l Installment Ins. Servs., Inc., 2008
WL 2133417, at *1 (Del. Ch. May 21, 2008).
2
 Reserves Dev. LLC v. Severn Sav. Bank, FSB, 2007 WL 4644708, at *1 (Del. Ch. Dec. 31,
2007) (citing Miles, Inc. v. Cookson Am., Inc., 677 A.2d 505, 506 (Del. Ch. 1995)).
3
  Id. (“Reargument under Court of Chancery Rule 59(f) is only available to re-examine the
existing record; therefore, new evidence generally will not be considered on a Rule 59(f)
motion.”); Sunrise Ventures, LLC v. Rehoboth Canal Ventures, LLC, 2010 WL 975581,
at *1 (Del. Ch. Mar. 4, 2010) (“[A] motion for reargument is ‘not a mechanism for litigants
to relitigate claims already considered by the court,’ or to raise new arguments that they
failed to present in a timely way.” (quoting Am. Legacy Found. v. Lorillard Tobacco Co.,
895 A.2d 874, 877 (Del. Ch. 2005)); Miles, 677 A.2d at 506 (“Where . . . the motion for
reargument represents a mere rehash of arguments already made at trial and during post-
trial briefing, the motion must be denied.”).
4
    Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d § 2810.1 (2020).
Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, et al.
C.A. No. 2020-0908-JRS
December 1, 2020
Page 3



arguments, based on purportedly new developments, that could have been advanced

in opposition to Plaintiffs’ Motion to Expedite had Defendants elected to withdraw

their opposition/defenses to the so-called Tax Audit claim prior to the presentation

of that motion. A motion for reargument (or “reconsideration”) is not the proper

vehicle through which to present Defendants’ new arguments.

      Defendants have moved to transfer the so-called Tax Refund claim back to

the Superior Court (D.I. 29). The Court will consider Defendants’ arguments with

respect to this Court’s subject matter jurisdiction in connection with that motion.

      For the foregoing reasons, Defendants’ Motion for Reconsideration is

DENIED.

      IT IS SO ORDERED.

                                       Very truly yours,

                                       /s/ Joseph R. Slights III